DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 26 January 2022.  Claims 25, 28-31, 35-38, and 42-49 are currently under consideration.  The Office acknowledges the amendments to claim 25, as well as the cancellation of claim 50.

Allowable Subject Matter
Claims 25, 28-31, 35-38, and 42-49 are allowed, as the subject matter of claim 50 (previously indicated as allowable) has been incorporated into independent claim 25.  None of the prior art of record teaches or reasonably suggests such an apparatus for containment of a subject’s head that includes a collapsible frame and a flexible canopy with a port and a bi-directional airlock sleeve within sidewalls of the canopy, and wherein an entry for insertion of the subject’s head is located in the base of the canopy, which seals the canopy around the subject’s neck.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791